DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-8, prior arts do not teach or suggest the combination of the accessory device of claim 1, in particular, the second section comprising: a first segment that at least partially defines the receiving surface, a second segment, wherein the first segment is rotationally coupled to the second segment, and a plate embedded in the second segment, and a second cylindrical member extending from the plate and located in the opening, wherein the second section is configured to rotate relative to the first section based on rotation of the second cylindrical member relative to the first cylindrical member.

	Re claims 9-15, prior arts do not teach or suggest the combination of the accessory device of claim 9, in particular, the second section comprising: electrical contacts electrically coupled to the port by a wire, a first segment, a second segment, wherein the first segment is rotationally coupled to the second segment, a first hinge coupled to the first segment and the second segment, the first hinge configured to limit rotation of the first segment relative to the second segment, and a second hinge coupled to the first segment and the second segment, the second hinge defining a conduit, wherein the wire passes through the conduit and is routed through the first segment and the second segment.

	Re claims 16- 20, prior arts do not teach or suggest the combination of the accessory of claim 16, in particular, the second section comprising: a first segment, and a second segment rotationally coupled to the first segment by i) a first hinge that limits rotation of the first segment relative to the second segment, and ii) a second hinge comprising friction elements, wherein the first segment remains in a fixed position relative to the second segment based upon frictional engagement between the friction elements; a spring mechanism coupled with the first section; and a clutch mechanism coupled with the second section and the spring mechanism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841